Citation Nr: 0432236	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for severe 
anxiety reaction, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from December 1964 to 
October 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  At present, the case is before 
the Board for appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's severe anxiety reaction is not productive 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for severe anxiety reaction have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

However, in this case, for the reasons set forth below, the 
VA has complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via a June 2002 RO letter, the September 
2002 rating decision, the March 2003 statement of the case 
(SOC), and the March 2004 supplemental statement of the case 
(SSOC).  Specifically, the appellant has been informed of the 
need to provide evidence showing that his disability is more 
severe than currently evaluated.  In addition, via the June 
2002 RO letter, the March 2003 SOC, and the March 2004 SSOC, 
the veteran was provided with specific information concerning 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the basis of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, the rating decision, the SOC, and the SSOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, in an April 1968 rating decision, the RO 
granted service connection and assigned a 30 percent 
evaluation for psychophysiologic gastrointestinal reaction, 
effective October 1966.  Subsequently, in a September 1969 
rating decision, the RO re-characterized the veteran's 
disability to severe anxiety reaction, and assigned a 50 
percent rating to the disability, effective May 1969.  At 
present, the veteran is seeking a disability rating in excess 
of 50 percent for his service-connected severe anxiety 
reaction.

Generalized anxiety is evaluated under Diagnostic Code 9400.  
The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  Under the revised schedular criteria, a 50 percent 
schedular evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

With respect to the medical evidence of record, the evidence 
includes records from the Mayaguez and San Juan VA Medical 
Centers dated from 1990 to 2002.  These records describe the 
treatment the veteran has received over time for various 
health problems, including diabetes, anxiety, and eye 
problems.

A September 1998 document from the Puerto Rico State 
Insurance Fund indicates that it was determined that the 
veteran's generalized anxiety disorder was eligible for 
compensation under law as it was deemed to be a consequence 
of his employment.  Additionally, the claims file includes 
records from the Social Security Administration (SSA) which 
indicates that the veteran was receiving SSA disability 
benefits effective January 2001 due to anxiety and diabetes 
mellitus.

October 2001 records and statements from A. Rodriguez-Robles, 
M.D., indicate the veteran complained of nerves.  He was able 
to keep proper hygiene.  During the day he watched T.V., and 
mainly stayed at home.  He kept to himself isolated, 
withdrawn and did not like to share with people.  The report 
further indicated that the veteran noted his condition 
affected his work, and that he felt restless, nervous and 
unable to concentrate.  An additional October 2001 report 
further indicates that the veteran looked nervous, had 
limited affect, was anxious and depressed, had adequate 
thought process, and had suicidal ideation.  He did not have 
perceptual disorder at this time and had good memory and 
insight, but had diminished attention and concentration.  The 
veteran was diagnosed with post-traumatic stress disorder at 
this time.

Records dated in 2001 from Dr. Loperena-Jimenez indicate the 
veteran was treated for diabetes mellitus and other related 
disorders.  It was noted that he had become very nervous, 
anxious and restless.  

A June 2002 VA examination report indicates that the veteran 
had retired from his job.  He was adequately dressed and 
groomed.  He was alert, oriented times three, with anxious 
mood and constricted affect.  He had good attention, 
concentration and memory.  His speech was clear and coherent.  
Also, he had no homicidal or suicidal ideation, his judgment 
was fair, and he exhibited good impulse control.  He was 
diagnosed with generalized anxiety disorder, and was assigned 
a global assessment of functioning (GAF) score of 65, which 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), equates to some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships. 

A February 2003 VA examination report indicates the veteran 
reported feeling depressed.  At this time, he had poor 
initiative and interest in daily life activities.  He also 
reported having nightmares, being isolated, and having poor 
tolerance to people and noises.  The examiner indicated that 
he had no hobbies, suffered from irritability and bad mood.  
His thought content was normal, and his thought process was 
coherent, relevant and logical.  He was also oriented in all 
spheres, but had poor recent memory, judgment and insight.  
He was diagnosed with depression not otherwise specified, and 
was assigned a GAF score of 60, which according to the DSM-
IV, equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of a 
disability rating in excess of 50 percent for the service-
connected severe anxiety reaction.  Although it appears the 
veteran has had suicidal ideation and difficulty establishing 
and maintaining relationships, the medical evidence simply 
does not show that the veteran has obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; or difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  As such, the Board 
can only conclude that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for severe anxiety reaction.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, the evidence shows the 
veteran is currently retired from his employment.  The 
evidence, however, does not show that the veteran's service-
connected severe anxiety reaction per se has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the evidence does not show 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability rating in excess of 50 percent for severe 
anxiety reaction is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



